DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 8-22 are pending. Claim 7 is cancelled. Claims 1, 4-5, 12, 14-15 and 19-20 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 103 rejection previously set forth in the Final Office Action mailed 09/30/2021. 
Response to Arguments
Applicant’s arguments, see pages 14-15, filed 11/29/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-3, 10-13 and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: The prior art Drasin et al. (US Pub No. 2019/0297147) discloses application-specific session authentication.  In some systems, a host server may authenticate a single-page application utilizing token-based verification.  The host server may identify whether the session-identifying token is included in Drasin, Abstract), SUGIMOTO et al. (US Pub No. 2020/0160350) discloses one or more businesses to provide services to customers using a network.  Also provided is a network that comprises a plurality of nodes.  At least some of the plurality of nodes store data that is necessary for one or more businesses to provide services to customers.  At least some of the plurality of nodes can process data.  Terminal devices associated with customers can be connected to at least one of the plurality of nodes.  The method involves terminal devices being connected to one of the plurality of nodes and services being provided to customers by one or more business via the terminal devices and the network without going through the businesses. (SUGIMOTO, Abstract), KLEIN et al. (US Pub No. 2013/0054740) discloses optimizing access to service capabilities information for clients associated with user in a communication system.  Communications requesting service capabilities information is directed through one or more capabilities application servers for inspection before forwarding the requests to their destination user's client device.  If the capabilities application server has previously stored the information then the reply is generated from information stored on the capabilities application server and no request is forwarded to the user's client device, optimizing the process by reducing network communication (Klein, Abstract), WATANABE (US Pub No. 2017/0093837) Watanabe, Abstract), Smith et al. (US Pub No. 2015/0039737) discloses a redirect server and a deployment server configured to configure different terminal devices so that those devices are able to access a network of a service provider. In one embodiment, a communication system is configured so that a user of a terminal is provided with a code.  The code is then communicated to a redirect server via a terminal associated with the user.  The redirect server utilizes the code to determine the address of a deployment sever.  The redirect server then provides the address to the terminal so the terminal can connect to a configuration management system so that the terminal may communicate with that system to be configured for accessing the network services hosted by the system. (Smith, Abstract), and Baba (US Pub No. 2016/0373542) discloses a web server Baba, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “obtain contextual information identifying a first type of data that is responsive to an inquiry associated with the messaging data; based on an established inconsistency between the first data type and a second type of data maintained within the memory, and based on an established consistency between the first data type and a third type of data maintained at an additional apparatus, determine that the additional apparatus is configured to respond to the inquiry; and transmit, via the communications unit, a second signal to the additional apparatus that includes a digital token and at least a portion of the messaging data-2-Application No. 16/256,250Attorney Docket No. G4144-00303, wherein the second signal comprises information that causes a second application program executed by the additional apparatus to validate the digital token, establish a second communication session between the device and the executed first and second application programs based on the portion of the messaging data, and perform operations that generate a response to the inquiry and that transmit the response to the device during the second communications session”(as recited in claims 1, 12 and 19), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437